Exhibit 10.2

 

FIRST MODIFICATION AGREEMENT

 

THIS FIRST MODIFICATION AGREEMENT (this “Amendment”) is made effective as of
June 30, 2008, by and among (a) TESSCO TECHNOLOGIES INCORPORATED, a Delaware
corporation (“TESSCO”), TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation,
TESSCO INCORPORATED, a Delaware corporation, TESSCO COMMUNICATIONS INCORPORATED,
a Delaware corporation, WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation,
TESSCO BUSINESS SERVICES, LLC, a Delaware limited liability company, TESSCO
SUPPLY CHAIN SERVICES, LLC, a Delaware limited liability company, TESSCO PRODUCT
SOLUTIONS, LLC, a Delaware limited liability company, TESSCO INTEGRATED
SOLUTIONS, LP, a Delaware limited partnership, and GW SERVICE SOLUTIONS, INC., a
Delaware corporation (the aforementioned entities, including TESSCO, being
hereinafter called collectively the “Borrowers”);  (b) SUNTRUST BANK  and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Lenders (in such capacity, the
“Lenders”); and (c) SUNTRUST BANK, as Administrative Agent (in such capacity,
the “Agent”).

 

RECITALS

 

Pursuant to a Credit Agreement dated as of May 31, 2007 by and among the
Borrowers, the Lenders, and the Agent (as the same may from time to time be
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”),
the Lenders agreed to make available to the Borrowers a revolving credit
facility (the “Revolving Credit Facility”) pursuant to which the Lenders would
make loans and other credit accommodations (collectively, the “Loans”) to or for
the benefit of the Borrowers in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding.  The Borrowers’ obligation to repay the
Loans with interest is evidenced by the Borrowers’ Revolving Credit Note dated
May 31, 2007 from the Borrowers made payable to the Lenders in the principal
amount of up to $50,000,000 (as the same may from time to time be amended,
restated, supplemented, or otherwise modified, the “Note”).

 

As used herein, the term “Loan Documents” means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Revolving Credit Facility.

 

The Borrowers have now requested that the Lenders and the Agent make certain
modifications to the Credit Agreement, and the Lenders and the Agent have agreed
to do so, subject to and upon the terms and conditions hereinafter set forth.

 

AGREEMENTS

 

Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Recitals; Defined Terms.  The parties hereto acknowledge that the
above Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly indicates otherwise, each term used in this
Agreement which is defined in the Recitals shall have

 

--------------------------------------------------------------------------------


 

the meaning given to such term in the Recitals, and each capitalized term used
herein which is not otherwise defined herein shall have the meaning given to
such term in the Credit Agreement.

 

2.                                       Amendments to Credit Agreement.

 

(a)           Effective as of the effective date of this Agreement, Section 2.7
of the Credit Agreement is hereby deleted, and the following is inserted in lieu
thereof:

 

“SECTION 2.7 Use of Proceeds.  The Borrowers shall use the proceeds of the Loans
solely to refinance the Existing Facility and for working capital, Capital
Expenditures, and Permitted Acquisitions by the Borrowers, including the payment
of fees and expenses incurred in connection with such transactions, and to
purchase not more than $15,000,000 of issued and outstanding stock during the
term of the Credit Facility.”

 

(b)           Effective as of the effective date of this Agreement, Section 10.7
of the Credit Agreement is hereby deleted, and the following is inserted in lieu
thereof:

 

SECTION 10.7 Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure; provided that
(a) any Subsidiary (including any Subsidiary that is also a Borrower) may pay
cash dividends to any of the Borrowers, and (b) the Borrowers may purchase up to
$15,000,000 of their issued and outstanding stock in the aggregate during the
term of the Credit Facility.

 

3.             Representations and Warranties.  In order to induce the Lenders
and the Agent to enter into this Agreement, the Borrowers represent and warrant
to the Lenders and the Agent that as of the date hereof (a) no Event of Default
exists under the provisions of the Loan Documents, (b) except as to matters of
which the Borrowers have advised the Agent in a writing and which have been
acknowledged by the Agent, all of the representations and warranties of the
Borrowers in the Loan Documents are true and correct on the date hereof as if
the same were made on the date hereof (provided that any representation or
warranty that speaks “as of the Closing Date” or as of any other specific date
shall continue to speak as of such date, notwithstanding), (c) no material
adverse change has occurred in the business, financial condition, prospects or
operations of the Borrowers since the date of the most recent financial
statement of the Borrowers furnished to the Lenders and the Agent in accordance
with the provisions of the Loan Documents, and (d) this Agreement constitutes
the legal, valid and binding obligation of the Borrowers, jointly and severally
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.  If any of the foregoing representations and warranties shall prove to
be false, incorrect or misleading in any material respect, the Lenders and the
Agent may, in their absolute and sole discretion, declare that a default has
occurred and exists under the provisions of the Loan Documents, and the Lenders
and the Agent shall be entitled to all of the

 

--------------------------------------------------------------------------------


 

rights and remedies set forth in the Loan Documents as the result of the
occurrence of such default.

 

4.             Ratification and No Novation.  The Borrowers hereby ratify and
confirm all of their obligations, liabilities and indebtedness under the
provisions of the Credit Agreement, the Note, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the Agent,
and the Borrowers agree that it is their intention that nothing herein shall be
construed to extinguish, release or discharge or constitute, create or effect a
novation of, or an agreement to extinguish any of the obligations, indebtedness
and liabilities of the Borrowers or any other party under the provisions of the
Loan Documents.  The Borrowers agree that all of the provisions of the Credit
Agreement and the other Loan Documents shall remain and continue in full force
and effect as the same may be modified and amended by this Agreement.  In the
event of any conflict between the provisions of this Agreement and the
provisions of the Loan Documents, the provisions of this Agreement shall
control.

 

5.             Fees, Costs and Expenses.  The Borrowers shall pay to the Agent
and the Lenders on demand all costs and expenses both now and hereafter paid or
incurred with respect to the preparation, negotiation, execution, administration
and enforcement of this Agreement and all documents related thereto, including,
without limitation, reasonable attorney’s fees and expenses, recording costs and
costs of record searches.

 

6.             Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.

 

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Lenders, the Agent, and the Borrowers, and their
respective successors and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.

 

 

WITNESS:

 

BORROWERS:

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

 

 

TESSCO INCORPORATED

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

--------------------------------------------------------------------------------


 

 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TESSCO SUPPLY CHAIN SERVICES, LLC

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

 

 

TESSCO PRODUCT SOLUTIONS, LLC

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LP

 

 

 

 

 

 

 

 

 

 

By:

Tessco Product Solutions, LLC,

 

 

 

its general partner

 

 

 

 

/s/ David M. Young

 

 

By: 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lucy Campbell

 

 

 

Lucy Campbell

 

 

 

VP - Credit Products

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

--------------------------------------------------------------------------------